Title: To John Adams from John Quincy Adams, 27 December 1807
From: Adams, John Quincy
To: Adams, John



My dear Sir,
Washington 27. Decr: 1807

Your favour of the 14th: instt: came to my hands just at a moment to renew and to strengthen impressions which had been weighing heavily upon my mind for near a month—The general questions relative to the powers and the process of expulsion under our Constitution had been forced upon me by the situation in which I was placed as Chairman of the Committee on the present Inquiry—My own inclinations would have led me to investigations of a different kind, for which indeed I was making preparations and collecting materials—This subject however came on quite unexpectedly, and still more unexpectedly was it made my duty to take the principal labour of its management upon myself—The Committee have been in Session almost every day, Saturday’s, and Christmas day not excepted since their appointment—Their report is now ready and will be presented in the course of a very few days—It is long and has been agreed to by the Committee almost to a line, as drafted by myself—It will probably form a subject of animated discussion on the question of acceptance, and if printed I shall immediately send you a copy—If its principles should not meet your approbation, it will be a subject of the deepest regret to me—But even then, I think you will find in it internal evidence that its errors if such you should deem them have not arisen from carelessness or inattention—That they should have proceeded from any less excusable origin I am sure you will not suspect
I perceive by the newspapers, and by letters from more than one of my friends that the Bill, which has here commonly been termed the aggression Bill, and which was also reported by me, as Chairman of a Committee, has excited surmises, and occasioned imputations among my federal friends, not very auspicious to their good opinion of me—I think that when I enclosed you a copy of the bill I informed you that scarcely any of its provisions were mine, although I gave the Bill, as it pass’d the Senate my vote and my support—I know not any thing that has given me so much pleasure, as to have learnt by a letter from Dr: Waterhouse that you approved of its principles—I have however inferr’d however from your silence respecting it, and from some other circumstances, that you supposed it a measure too high-toned for our situation, and perhaps hazardous to our Peace—That may possibly be—It pass’d by a vote almost unanimous in Senate, but has not finally been acted upon in the House of Representatives—It may therefore be considered as indicative of the tone of Sentiment in the Senate, particularly with regard to the affair of the Chesapeake, and to the support of our own authority, within our own Jurisdiction—That I have contributed to the best of my abilities, and as far as my very slender influence in that body extended to pledge them by this Bill to the assertion and support of its principles I can never deny—But I had evidence too clear and irrefragable of the temper prevailing through both branches of Congress, to fear that any measure which might unnecessarily endanger the peace of the Nation would be over-hastily adopted.
Our prospects have indeed been growing more gloomy from day to day—And we have now, at the express call of the President, an unlimited Embargo—To this measure also, as merely precautionary and defensive I gave my assent and vote—It was in Senate carried through in one day—but was contested with much more violence in the other House—Under the decrees of France and Great-Britain dooming to capture and confiscation all our ships and cargoes trading with either of those powers we had no other alternative left, but this or taking our side at once in the War—I do not believe indeed that the Embargo can long be continued—but if we let our ships go out without arming them and authorising them to resist the decrees, they must go merely to swell the plunder of the contending parties.
The British Proclamation, expressly commanding impressment from our merchant vessels, and assuming in fact a right of annulling our laws of naturalization, has given again a new and a darker complexion to our old controversies on that subject—We ought not I think to suffer this new encroachment, and yet I know not how we can take a stand against it without coming to immediate War—Mr: Canning in his correspondence with Mr: Monroe has insisted very strenuously upon keeping the case of the Chesapeake distinct from all other subjects of negotiation between us, and yet the Proclamation itself improperly connects them, by taking occasion, with the disclaimer of the right of search in National Ships, to place upon new ground, and under the formal tenor of a proclamation the pretension to impress from merchant vessels.
There are some important lights in which this question of impressment has not yet been presented to the People of this Country—You have seen the Resolution which I offered in Senate some weeks since, to request from the President information as to the impressments within the two last years—The returns have not yet been made—
If it would not be too troublesome to you, I would intreat you to send me an account as minute and particular as your recollection will admit, of the case of the man, whom you defended for killing Lieutenant Panton—If you have any minutes of the trial, or any means of reference to your argument, the authorities you adduced, and the opinion of the Court, they might be of service to me—I think I have heard you say that in that case it was admitted by that decision, that the practice of impressment was even then held to be inadmissible in the Colonies.
I would also thank you for your opinion on the following points—Is not the impressment of a native born American Citizen, from an American vessel, in point of principle, precisely the same thing, as if a British recruiting Officer, from Canada should come within our lines, and forcibly take away a man, to make him a British soldier?—And is not this forcible levying of recruits by the Officer of one Nation within the Jurisdiction of another, the offence against the laws of Nations, known by the name of Plagiat, or man-stealing?—And is not that offence by the universal usage of civilized Nations punished with death?
Is there any Law or usage of Nations, which forbids an American merchant or Master of a vessel, from engaging by contract a foreign seaman, to serve him as a sailor, upon a lawful voyage?
Is not every seaman thus engaged by signing a shipping-paper according to Law?—And is not the personal service of a Seaman thus engaged, a debt?
I put the case of deserters from ships of War, or any other vessel out of the question—But setting that aside—If the personal service of a British Seaman has become by contract a debt to an American merchant—And if a British Officer, is warranted, and ordered by his Government, forcibly to take the Seaman away from the service to which he is bound—is it not in principle, an undertaking by the British Government to cancel a debt due by the individual of one Nation to the individual of the other—and as such, in substance, a direct violation of the tenth Article of Mr: Jay’s Treaty?
Perhaps these last questions may at first blush carry an appearance of refinement in their train of reasoning more than they really deserve—I will thank you to weigh deliberately the nature of the contract between seamen and their owners, and the moral reason professedly assigned in the tenth Article of the Treaty, for placing contracts between individuals even beyond the reach of War, and say whether the forcible dissolution of contract, which must be involved in every case of impressment, does not violate the substance, if not the form of that Article?
These are not the only subjects of public concern, upon which I feel the want of your judgment and advice. My situation here at this moment is singular, and critical—My views of present policy, and my sense of the course enjoined upon me by public duty, are so different from those of the federalists that I find myself in constant opposition to them—Yet I have no communication with the Administration, but that which my place in the Senate of course implies—The friends of the Executive in Senate repose little confidence in me, and discover occasionally unequivocal marks of their distract and suspicion—Even when concurring in my opinions some of them betray an involuntary anxiety lest their popularity should be affected, by having their names go out as supporters of measures linked with mine—This temper does indeed appear in some small degree to be wearing off, but any trifle light as air, would restore it in all its vigour—Yet since the Commencement of the present Session I have been placed upon every Committee of national importance, and made the reporter of several—Without having the weight of a single vote besides my own, in point of personal influence, I find myself charged with the duty of originating—and conducting measures of the highest interest—I am made a leader without followers—Until the present Session I have always had two friends, (Tracy and Plumer) with whom I could consult in the most intimate and confidential manner, and on whose friendship I could always rely—Almost always upon their concurrence—But Death has removed one of them, and the changes of political party the other—I am compelled therefore to lean upon my own judgment more than it will always bear—My only consolation is in the consciousness of good intentions, and unwearied attention to my duty—Man can give no more—the rest must be left to a higher power.
Mr: Monroe is here; and has been received with great demonstrations of respect and affection by his own State—There is said to be some electioneering on foot, of which he is one of the objects—Electioneering indeed is reported to be very active, but I know nothing of its course of proceedings.
We are well, here, excepting that my wife, my child and myself have all colds. With my best affection and duty to my mother and all the family with youBeing ever your’s
John Quincy Adams
P.S—I hear there is a private correspondence now passing between Genl: Wilkinson, & J. Randolph, which is expected to terminate in a meeting of honour.

